UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 Commission File No. 000-22166 AETRIUM INCORPORATED (Exact name of registrant as specified in its charter) Minnesota (State or other jurisdiction of incorporation or organization) 41-1439182 (I.R.S. Employer Identification No.) 2350 Helen Street, North St. Paul, Minnesota ( Address of principal executive offices) (Zip Code) (651) 770-2000 (Registrant's telephone number including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes RNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).Yes £No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,“ “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer £ Accelerated filer £ Non-accelerated filer £ Smaller reporting company R Indicate by a checkmark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes £No R Number of shares of Common Stock, $.001 par value, outstanding on April 30, 2010 AETRIUM INCORPORATED INDEX Page PART I.FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets as ofMarch 31, 2010 (unaudited) and December 31, 2009 3 Condensed Consolidated Statements of Operations (unaudited) for the three months ended March 31, 2010 and 2009 4 Condensed Consolidated Statements of Cash Flows (unaudited) for the three months ended March 31, 2010 and 2009 5 Notes to unaudited condensed consolidated financial statements 6 -10 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 11 -14 Item 4T. Controls and Procedures 14 PART II.OTHER INFORMATION Item 1. Legal Proceedings 15 Item 1A. Risk Factors 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3. Defaults Upon Senior Securities 15 Item 4. Reserved 15 Item 5. Other Information 15 Item 6. Exhibits 15 SIGNATURES 16 EXHIBIT 31.1 EXHIBIT 31.2 EXHIBIT 31.3 EXHIBIT 32.1 2 PART 1. FINANCIAL INFORMATION Item 1.Financial Statements AETRIUM INCORPORATED CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (in thousands, except share data) ASSETS March 31, December 31, Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventories Other current assets Total current assets Property and equipment: Furniture and fixtures Equipment Less accumulated depreciation and amortization ) ) Property and equipment, net 98 Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Trade accounts payable $ $ Accrued compensation Other accrued liabilities Total current liabilities Commitments and contingencies Shareholders' equity: Common stock, $.001 par value; shares authorized: 30,000,000; shares issued and outstanding: 10,630,512 at March 31, 2010 and 10,605,631 at December 31, 2009 11 11 Additional paid-in capital Accumulated deficit ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of the consolidated financial statements. 3 AETRIUM INCORPORATED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (in thousands, except per share data) Three months ended March 31, Net sales $ $ Cost of goods sold Gross profit Operating expenses: Selling, general and administrative Research and development Total operating expenses Income (loss) from operations ) Interest income, net 16 38 Income (loss) before income taxes ) Income tax benefit — Net income (loss) $ $ ) Income (loss) per share: Basic $ $ ) Diluted $ $ ) Weighted average common shares outstanding: Basic Diluted The accompanying notes are an integral part of the consolidated financial statements. 4 AETRIUM INCORPORATED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (in thousands) Three months ended March 31, Cash flows from operating activities: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash used in operating activities: Depreciation expense 13 15 Share-based compensation expense Deferred income taxes — ) Changes in assets and liabilities: Accounts receivable ) Inventories Other current assets ) ) Other assets — 1 Trade accounts payable ) Accrued compensation 53 Other accrued liabilities ) ) Net cash used in operating activities ) ) Cash flows from investing activities: Purchase of property and equipment ) ) Collection of note receivable 27 26 Net cash provided by investing activities 12 8 Cash flows from financing activities: Proceeds from exercise of stock options 56 — Payments on long-term debt — ) Net cash provided by (used in) financing activities 56 ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ The accompanying notes are an integral part of the consolidated financial statements. 5 AETRIUM INCORPORATED NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 1. BASIS OF PRESENTATION The condensed consolidated balance sheet at December 31, 2009 has been derived from our audited financial statements. In the opinion of management, the unaudited interim condensed consolidated financial statements include all adjustments (consisting only of normal, recurring adjustments) necessary to present fairly the financial position, results of operations and cash flows for the interim periods presented. The results of operations for the three months ended March 31, 2010 are not necessarily indicative of the operating results to be expected for the full year or any future period. The accompanying unaudited condensed financial statements have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information and footnote disclosures, normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America, have been condensed or omitted, pursuant to such rules and regulations. Therefore, these financial statements should be read in conjunction with the consolidated financial statements and accompanying footnotes included in our Annual Report on Form 10-K for the year ended December 31, 2009. 2. CASH EQUIVALENTS Cash equivalents consist of highly liquid investments with a maturity of three months or less when purchased. Our cash equivalents included investments in certificates of deposit (CDs) of $2.8 million and $4.0 million at March 31, 2010 and December 31, 2009, respectively. These CDs are classified as held-to-maturity and, in accordance with ASC 820, “Fair Value Measurements and Disclosures,” represent Level 2 investments for which fair value is based on observable inputs other than quoted prices in active markets. We recorded our CDs at cost, which at March 31, 2010 and December 31, 2009, approximated fair value. We maintain our cash equivalents in accounts that, at times, may exceed the insurance limits of the Federal Deposit Insurance Corporation. 3. NOTE RECEIVABLE In connection with the sale of our Dallas operations to WEB Technology, Inc. (WEB) in 2006, we received a promissory note from WEB that provides for installment payments through December 2010. The note receivable balance amounted to $110,091 and $137,373 at March 31, 2010 and December 31, 2009, respectively and is included in the caption “Other current assets” in our consolidated balance sheet. 4. SHARE-BASED COMPENSATION Aetrium uses the fair value method to measure and recognize share-based compensation. We determine the fair value of share-based awards on the grant date using the Black-Scholes option valuation model.We also use the Black-Scholes model to determine the fair value of modifications to awards by determining and comparing the fair value of the modified award with the fair value of the award immediately before the modification. In March 2010, pursuant to our 2003 Stock Incentive Plan, we granted a stock option to purchase 30,000 shares of our common stock at an exercise price of $2.815 per share, the fair market value of the common stock on the date of the grant. The option vests in monthly increments over four years and will expire five years after the grant date. Using the Black-Scholes valuation model, the fair value of the option granted was determined to be $1.11 per share or approximately $33,000 which amount is being expensed over the four-year vesting period. Assumptions used in applying the Black-Scholes option-pricing model to determine the fair value of the option granted were as follows: 6 Expected stock price volatility 52 % Risk-free interest rate % Expected dividend level 0
